Title: [Diary entry: 11 April 1760]
From: Washington, George
To: 

Friday Apl. 11th. Set one Plow to Work again in the Morning the other about 10 Oclock in the Clover Field. Tryd the new Plow brot. Yesterday, found she did good Work and run very true but heavy—rather too much so for two Horses, especially while the Gd. was moist. Abt. 11 Oclock set the People to Hauling the Sein and by Night

and in the Night Catchd and dressd  Barrels of Herring and 60 White Fish. Observd that the Flood tide was infinitely the best for these Fish. The Wind came fresh from So. Et. the day Cool. Cloudy till Noon, but very clear promising settled Weather afterwards.